              Case 4:19-cv-00571-DCB Document 27 Filed 05/06/20 Page 1 of 3



 1   JELLISON LAW OFFICES, PLLC
     36889 North Tom Darlington Drive
 2   Suite B7, Box 2800, #304
     Carefree, AZ 85377
 3   Telephone: (480) 659-4244
     E-mail: jim@jellisonlaw.com
 4   JAMES M. JELLISON, ESQ. #012763
     Attorney for Defendants McIntyre, Cochise County, Cochise County Board of Supervisors,
 5   Sara Ransom, Lori Zucco, Mark Dannels, Ken Bradshaw, Ariel Monge, Todd Borquez, Carol
     Capas, Pat Call, Ann English, and Peggy Judd (collectively, the “Cochise County
 6   Defendants”)
 7                         IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9   David W. Morgan,                                       Case No.: 4:19-cv-00571-DCB
10                         Plaintiff                        COCHISE COUNTY DEFENDANTS’
     vs.                                                    MOTION TO EXTEND TIME TO
11                                                          ANSWER OR FILE OTHER
                                                            RESPONSE OR MOTION TO
12   Brian McIntyre, individually and in his                COMPLAINT
     official capacity as elected County Attorney
13   for Cochise County; Cochise County;
     Cochise County Board of Supervisors; Sara
14   Ransom, individually and in her former
     official capacity as Deputy County Attorney;
15   Lori Zucco, individually and in her official
     capacity as Deputy County Attorney (Chief,
16   Criminal Div); Mark Dannels, individually
     and in his official capacity as elected Sheriff
17   of Cochise County; Ken Bradshaw,
     individually and in his official capacity as
18   Detentions Commander, Cochise County
     Sheriff’s Office; Ariel Monge, individually
19   and in his official capacity as Lieutenant,
     Bisbee Jail Operations, Cochise County
20   Sheriff’s Office; Todd Borquez, individually
     and in his official capacity as Detective,
21   Cochise County Sheriff’s Office; Carol
     Capas, Individually and in her official
22   capacity as Public Information Officer,
     Cochise County Sheriff’s Office; Mary Ellen
23   Suarez-Dunlap, individually and in her
     former official capacity as elected Clerk of
24   the Superior Court for Cochise County; Amy
     Hunley, individually and in her official
25   capacity as elected Clerk of the Superior
     Court for Cochise County; Jane and/or John
26   Does (identities currently unknown),
     individually and in her/his official capacity as



                                                        1
              Case 4:19-cv-00571-DCB Document 27 Filed 05/06/20 Page 2 of 3



 1   employees of the Office of the Clerk of the
     Superior Court; Pat Call, individually and in
 2   his former official capacity as elected
     Supervisor of Cochise County; Ann English,
 3   individually and in her official capacity as
     elected Supervisor of Cochise County; Peggy
 4   Judd, individually and in her official capacity
     as elected Supervisor of Cochise County;
 5
                          Defendants.
 6
 7          The Cochise County Defendants, through counsel undersigned, respectfully request an
 8
     extension of time to answer, or otherwise move or respond to, Plaintiff’s First Amended
 9
     Complaint on a one-time basis for a period of 30 days.
10
11          Plaintiff filed his Complaint on December 6, 2019. Plaintiff’s First Amended Complaint

12   was filed on March 5, 2020. All Cochise County Defendants, except Defendant Sara Ransom,
13
     were served by the U.S. Marshals Service on April 16, 2020. It is believed Defendant Ransom
14
     was served on April 24, 2020. The Cochise County Defendants are to answer or otherwise
15
16   respond to Plaintiff’s First Amended Complaint no later than May 7, 2020 and May 15, 2020,

17   respectively. This motion for extension of 30 days to answer or otherwise respond is based on the
18
     following.
19
            Counsel for the Cochise County Defendants needs the additional time to evaluate the case
20
21   and arrange to meet with clients, and to further assess the First Amended Complaint for potential

22   motions and meet and confer with Plaintiff as required pursuant to LRCiv. 12.1(c). Plaintiff has
23
     been consulted and does not oppose this request.
24
25
26




                                                       2
                Case 4:19-cv-00571-DCB Document 27 Filed 05/06/20 Page 3 of 3



 1             The Cochise County Defendants assert there is good cause for the requested extension, and
 2   intend to defend themselves in this matter, and that a draft order effecting this Motion is attached
 3
     hereto.
 4
               DATED this 6th day of May, 2020.
 5
                                                  JELLISON LAW OFFICES, PLLC
 6
 7
                                                  By: s/ James M. Jellison
 8                                                Attorneys for Cochise County Defendants
 9                                      CERTIFICATE OF MAILING
10          I hereby certify that on May 6, 2020, I electronically transmitted the attached document
     to the Clerk’s office using the CM/ECF system for filing and transmittal of a Notice of
11   Electronic filing to the following registrants:
12   David M. Morgan, Publisher
     The Cochise County Record
13   10 Quality Hill
     PO Box 1218
14   Bisbee, Arizoina 85603
     Editor.SVDR@gmail.com
15   Plaintiff
16
17   s/Judy Phillips

18
19
20
21
22
23
24
25
26




                                                       3
